DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/05/22 has been entered.

Response to Arguments
Applicant's arguments filed 01/05/22 have been fully considered but they are not persuasive. 
On page 7 regarding 112 rejections Applicant argues amendments overcome the rejection of record since Havel doesn’t disclose a “uniform lumen” with one end connected to the proximal end of the main body. 
The Examiner respectfully notes that the diameter and/or relative diameters of the various parts of the graft of Havel are not disclosed by the specification, and since drawings are not to scale, it would be impossible to understand the dimensions of each does note that changes in diameter or size are known, however. Please see the rejection below.
On page 8 regarding prior art rejections Applicant argues amendments overcome the rejection of record, since Havel does not disclose a uniform lumen.
The Examiner respectfully disagrees, as above, noting that while Havel doesn’t disclose a uniform lumen, they also don’t disclose a non-uniform lumen. The specification doesn’t appear to discuss the dimensions of the jump graft, and since they do not state that drawings are to scale, it is unclear what the dimensions actually are. However, as above, the modification of a diameter of a graft is considered obvious to a person of ordinary skill in the art. 
On page 9 Applicant argues further that Havel’s jump graft doesn’t enable all fluid flow to flow unidirectionally between the first and second opposing ends as amended claim 1 requires. Applicant argues Havel discloses flow occurring in a different direction.
The Examiner respectfully disagrees, as was done in the response mailed 03/05/21 and then again in the response mailed 08/04/21, noting that the graft is capable of having fluid flow unidirectionally between the first and second opposing ends, assuming the fluid being projected into the graft is  projected in one direction at a speed sufficient for unidirectional flow. Since this is recited as a functional limitation, the graft only needs to be capable of such a function, no matter the circumstances it is achieved in.
On page 10 regarding claim 19 Applicant argues amendments overcome the rejection of record as they rise and fall with the above arguments, and additionally present amendments relating to the access port.
The Examiner respectfully notes that access ports for the introduction of stent grafts are well-understood and widely used within the stent delivery art, particularly for a modular stent (as the Havel Mercade Combination is). 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4, 6, 8-9,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Havel et al. (US 20140188207 A1), hereinafter known as Havel.
Regarding claim 1 Havel discloses a synthetic graft for repairing an aortic dissection or aneurysm (This is stated as an “intended use” of the claimed device.  The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Havel was considered capable of performing the cited intended use of repairing “an aortic dissection or aneurysm”. See, for example [0003] (synthetic [0004])) comprising:
an ascending aortic graft (Figure 1 item 100) configured to replace a section of a native ascending aorta at a site between a sinotubular junction and a brachiocephalic trunk of a patient (this is recited as an “intended location of implantation” of the graft which does not appear to impart any specific structure or physical feature to the graft (see the explanation above). The Examiner notes that while Havel discloses their graft in relation to implantation in the aorta ([0026]) - specifically the iliac artery ([0028]) the only “structure” this size of the prosthesis. The Examiner notes that since the iliac artery is smaller than the ascending aorta between a sinotubular junction and a brachiocephalic trunk, the graft of Havel is fully capable of implantation in this section of the aorta as is required), the ascending aortic graft having a body (Figure 1 item 100) with a first portion and a second portion (Annotated Figure 1), wherein the body defines a first fluid communication path between the first body portion and the second body portion (Annotated Figure 1); and 
at least one jump graft (Annotated Figure 1) comprising a lumen (Annotated Figure 1) having first and second opposing ends (Annotated Figure 1), with the first opposing end connected to the first body portion (Annotated Figure 1) and the second opposing end connected to the second body portion (Annotated Figure 1), such that the at least one jump graft is configured to establish an additional fluid communication path between the first body portion and the second body portion distinct from the first fluid communication (Annotated Figure 1)
and to enable all fluid flow through the lumen to flow unidirectionally between the first and second opposing ends (this is stated as a “functional limitation”. The applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the patented apparatus of Havel discloses (as detailed above) all the structural limitations required to perform the recited functional language (Havel is understood to have all the structural features of being capable of having all fluid flow be between the first and second opposing ends happen in a unidirectional manner), therefore was considered to anticipate the claimed apparatus.);
but is silent with regards to the jump graft comprising a uniform lumen.
However, regarding claim 1 it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the graft of Havel so that the lumen of the jump graft is uniform, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Further, this difference in relative dimension is not critical in nature, and does not affect the function of the prior art.  Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges (e.g. dimensions) involves only ordinary skill in the art.  In re Aller, 105 USPQ 233.


    PNG
    media_image1.png
    861
    665
    media_image1.png
    Greyscale


Regarding claim 2 Havel teaches the graft of claim 1 substantially as is claimed,
but is silent with regards to there being three jump grafts.
claim 2 it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the at least one jump graft comprise three jump grafts, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. The Examiner further respectfully notes that both the aortic arch and the iliac arteries experience aneurysms or other blood vessel diseases that degrade the function of the artery, and in fact are directly connected to one another.  A person of ordinary skill would accordingly understand that arteries which experience aneurysms/cardiovascular diseases all need treatment, and stents, grafts, and stent-grafts are the gold standard for treatment of these very common diseases. Since the person of ordinary skill understands the basic anatomy of the vasculature which they are treating, that same person would have “ordinary creativity” and be cognizant of the fact that if treating the aortic arch, which has three branching vessels, additional jump branches would be required to suitably treat a significantly damaged aortic arch area. This simple addition of grafts based on the anatomy of an intended area to treat is elementary. "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ."Id. at 418, 82 USPQ2d at 1396. 
Regarding claim 3 Havel teaches the graft of claim 1 substantially as is claimed,

Regarding claim 4 Havel teaches the graft of claim 1 substantially as is claimed,
wherein Havel further discloses the body comprises an access port establishing an open communication between a proximal opening of the access port and an interior space of the body of the ascending aortic graft (Annotated Figure 1).
Regarding claim 6 Havel teaches the graft of claim 1 substantially as is claimed,
wherein Havel further discloses the jump graft has a substantially linear portion along an axial length thereof (Annotated Figure 1).
Regarding claim 8 Havel teaches the graft of claim 1 substantially as is claimed,
wherein Havel further discloses the ascending aortic graft further comprises at least one radiopaque marker on the body ([0093]).
Regarding claim 9 Havel teaches the graft of claim 4 substantially as is claimed,
wherein Havel further discloses the at least one access port is connected to the first portion of the body (Annotated Figure 1).

Claims 5 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Havel is applied above in view of Marcade et al. (US 5993481 A), hereinafter known as Marcade and further in view of Thramann (US 20040034406 A1).
Regarding claim 5 Havel discloses the graft of claim 1 substantially as is claimed,
wherein Havel further discloses the ascending aortic graft further comprises a middle portion disposed between the first portion and the second portion (Annotated Figure 1),
but is silent with regards to the middle portion diameter being smaller than the first or second portion.
However, regarding claim 5 Marcade teaches a graft which includes a middle portion which is smaller than a first portion (Annotated Figure 1 below). Havel and Marcade are involved in the same field of endeavor, namely grafts. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the graft of Havel by changing the diameter of the middle portion so that it is smaller than either the first or second portion since such a configuration is well-known, routine type of connection between stent-grafts to ensure they seal together well without leaking.
Regarding claim 19 Havel discloses an assembly having different grafts (Annotated Figure 1) combined to re-establish perfusion to treat an aortic dissection or aneurysm (this is stated as an “intended use” of the assembly: see explanation in claim 1 above) comprising:
an ascending aortic graft (Figure 1 item 100) configured to replace a section of a native ascending aorta at a site between a sinotubular junction and a brachiocephalic trunk of a patient (this is stated as an “intended location of implantation” of the claimed assembly (see explanation and rejection to claim 1, and/or claim 2 above)), the ascending aortic graft having a body with a first portion having a first end and a second portion having a second end (Annotated Figure 1), wherein the body defines a first fluid communication path between the first end of the first portion and second end of the second portion (Annotated Figure 1); 
at least one jump graft comprising a lumen having first and second opposing ends (Annotated Figure 1), with the first opposing end connected to the first portion and the second opposing end connected to the second portion (Annotated Figure 1), the at least one jump graft being configured to establish an additional fluid communication path between the first body portion and the second body portion distinct from the first fluid communication (Annotated Figure 1) and to enable all fluid flow through the lumen to flow unidirectionally between the first and second opposing ends (this is stated as a functional limitation of the lumen (see explanation above), and Havel is understood to have all the structural features of being capable of having all fluid flow be between the first and second opposing ends happen in a unidirectional manner); 
but is silent with regards to the assembly having three different grafts, including at least one stent graft, and a thoracic stent graft,

and there being an access port.
However, regarding the uniformity of the jump graft’s lumen, please see the rejection/modification to the rejection of claim 1 above.
Further, regarding claim 19 Marcade teaches that graft assemblies are known to be modular, and include at least three stent grafts (Figure 1), including a body with two portions (Figure 1 items 110, 112), and at least one stent graft (Figure 1 item 114) which has a length sufficient to establish perfusion between a proximal end of the at least one stent graft, and a distal end of the at least one stent graft when the proximal end is disposed within the at least one jump graft and the distal end is disposed within the target artery (selected from the group consisting of a brachiocephalic trunk, a left carotid artery, a left subclavian artery, and combinations thereof) (the Examiner understands the length of the stent graft is “sufficient” for such, and notes that this language does not actually require the stent graft to be connected to the jump graft as it is worded, or it to be positioned within any specific aortic arch branch artery as opposed to having a length sufficient for the claimed purpose); and 
a thoracic stent graft (Figure 1 item 116) configured to have a proximal end disposed within the body of the ascending aortic graft and a distal end disposed distal of arteries of the aortic arch (the Examiner notes the graft 116 is understood to be capable of having a proximal end disposed within the body and a distal end thereof which is positioned distal of arteries of the aortic arch. The 
As regards to the intended locations of implantation, please see the explanation/rejection/modification to the rejection of claims 1-2 above regarding the size of the device being capable of fitting within the larger vessel, and also the creativity of a person of ordinary skill regarding the modification to be used within differently shaped arteries.
Further, regarding claim 19 Thramann teaches a graft assembly which includes an access port (Figure 2 item 110) dedicated for introduction of a stent graft therethrough and then positioning the stent graft so that a proximal end of the stent graft is within a jump graft and a distal end of the stent graft is within a target artery of the aortic arch (this is stated as an “intended use” of the access port (see explanation above). Thramann also shows (Figures 1-3) how the access port receives a stent graft), wherein the access port is configured to establish an open communication between a proximal end of the access port and an interior space of a body of the graft (this is stated as a “functional limitation” of the access port (see explanation above). See also Thramann Figures 1-3), so that the open end of the access port is different from the first and second ends of the graft (Figures 1-3).  Havel and Thramann are involved in the same field of endeavor, namely grafts. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the assembly of the Havel Marcade Combination so that there is an access port to the graft such as is taught by Thramann in order to allow a physician access to the graft for anything from delivery of a distinct part of a modular assembly, to an imaging substance, to a therapeutic agent. Such access ports are very well-known and understood within the graft art.
claim 20 the Havel Marcade Thramann Combination teaches the assembly of claim 19 substantially as is claimed,
wherein Marcade further teaches the proximal end of the thoracic stent graft is configured to engage the (body portion) at an inner intermediate annulus thereof to form a seal thereto (Figure 1 shows the junction of items 112 and 116 (Annotated Figure 1)), and wherein the inner intermediate annulus is positioned in a middle portion of the ascending aortic graft further disclosed between the first and second portions (Figure 1 shows the junction between 116 and 112 occurring in a middle portion of the body portion (Annotated Figure 1)), and having a diameter smaller than a diameter of the first portion and a diameter of the second portion (Annotated Figure 1: the Examiner notes that the diameter of the first and second portions are larger than the diameter of the middle portion at the location where it connects to the thoracic stent graft. The Examiner points out there are different diameters of the second portion at different locations, and for this claim limitation, the “diameter” is understood to be that at the distal end 135 of the second portion, which flares outwardly from where the middle portion connects to the thoracic stent graft).


    PNG
    media_image2.png
    611
    511
    media_image2.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        01/13/22